Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directrors GHN Agrispan Holding Company We hereby consent to the incorporation by reference in this Registration Statement on Post-Effective Amendment No. 1 to Form S-1 of our report dated May 12, 2010, relating to the consolidated financial statements of GHN Agrispan Holding Company and its subsidiaries as of December 31, 2009 and 2008 and for the years ended December 31, 2009 and 2008, which appear in the Annual Report on Form 10-K of GHN Agrispan Holding Company forthe year ended December 31, 2009. We also consent to the reference of our firm under the caption “Experts” in the Prospectus, which is part of this Registration Statement. /s/ ZYCPA Company Limited ZYCPA Company Limited Certified Public Accountants Hong Kong, China May 19, 2010
